Citation Nr: 1037697	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-09 741	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) prior 
to December 26, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1971 and from December 1971 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  The Veteran had a hearing before the Board in April 
2007 and the transcript is of record.

During the pendency of this appeal, as will be explained more 
thoroughly below, the Dr. James Allen Veteran Vision Equity Act 
of 2007 was enacted, effective December 26, 2007.  The Act, in 
pertinent part, changed 38 C.F.R. § 3.383 to allow for the 
consideration of the visual acuity of a non-service-connected eye 
in rating a service-connected eye where visual acuity is 20/200 
or less in each eye.  See 74 Fed. Reg. 11482 (March 18, 2009).  
In accordance with this act, the RO awarded the Veteran, in a 
January 2009 rating decision, a 90 percent rating for his 
service-connected left eye, effective December 26, 2007, and a 
100 percent rating for his service-connected left eye, effective 
January 28, 2008.  By that rating decision, the Veteran's 
combined disability evaluation of all service-connected 
disabilities increased to 100 percent, effective December 26, 
2007, rendering his TDIU claim moot as of December 26, 2007.  The 
issue of whether the Veteran is entitled to TDIU prior to 
December 26, 2007, however, is still properly before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (after the Veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, does 
not abrogate the pending appeal).  Accordingly, the issue is 
still properly before the Board here and the issue has been 
appropriately rephrased above.

The case was brought before the Board in August 2007, and again 
in May 2009, when the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him appropriate VA 
examinations.  The requested development having been 
accomplished, the case is once again before the Board for 
appellate consideration.  

In the prior Board remand, the issue of entitlement to service 
connection for loss of vision in the Veteran's right eye, which 
the Veteran had raised during his April 2007 hearing before the 
Board, was deemed to have been inextricably intertwined with the 
claim for a TDIU.  Accordingly, the Appeals Management Center 
(AMC) developed and subsequently granted a claim for service 
connection for loss of vision in his right eye.  However, review 
of the rating decision in which this benefit was granted, shows 
that an effective date of May 2009 was assigned; rather than an 
effective date of April 2007, representing the date of the Board 
hearing wherein the Veteran raised the claim for this benefit.  
This matter is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's service-connected disabilities alone do not render 
him unable to obtain or retain employment, prior to December 26, 
2007.


CONCLUSION OF LAW

A total disability rating for compensation based upon individual 
unemployability due to service-connected disabilities is not 
warranted prior to December 26, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he is rendered totally disabled and unable 
to retain or maintain employment due to his service-connected 
disabilities.  




Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Review of the 
claims file shows that the Veteran was informed of these elements 
with regard to his TDIU claim in a letter of July 2005, prior to 
the initial adjudication of his claim.  The VA is also required 
to inform the Veteran of how the VA assigns effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was  informed of these elements with regard to his claim 
in a letter of October 2007, prior to the most recent 
adjudication of his claim embodied in Supplemental Statement of 
the Case dated in May 2010.

VA medical records, service medical records, private medical 
records, Social Security records, VA blind rehabilitation 
records, and VA examination reports have been obtained and 
reviewed in support of the Veteran's claim.  The Veteran and his 
wife presented sworn testimony in support of his claim during the 
April 2007 Board hearing on appeal.  The Veteran and his 
representative have presented written statements in support of 
his claims.  All relevant records and contentions have been 
carefully reviewed.  The Board therefore concludes that the VA's 
duties to notify and assist have been met with regard to the 
matter decided herein.

The Veteran's representative has requested another remand for the 
purpose of obtaining the Veteran's blind rehabilitation records.  
However, review of the claims file shows that the Veteran's wife 
submitted a complete copy of these VA records in April 2010.  
Therefore a remand on this basis is unnecessary.



Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
The existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to above, for the service-connected 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  Alternatively, a total disability rating for 
compensation based on unemployability may be assigned to a 
Veteran who is unable to secure and follow a substantially 
gainful occupation by reason of his/her service-connected 
disabilities.  The Veteran's employment history, educational and 
vocational attainment as well as his particular physical 
disabilities are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether the Veteran is entitled to a total 
disability rating based upon individual unemployability, neither 
his nonservice-connected disabilities nor his advancing age may 
be considered.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  The question 
is whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Initially, the Board concedes that the Veteran is actually 
unemployed, as he has not worked in many years, and has received 
disability benefits from the Social Security Administration since 
2004.  These benefits are predicated solely upon the Veteran's 
visual impairment.  His employment background includes work as a 
security guard, truck driver, sales representative, and cable 
installer.  His educational background includes the completion of 
high school and additional technical training.

Review of the records reflecting the three-month blind 
rehabilitation program in which the Veteran participated from 
April to June 2005, shows that he was trained in dealing with 
activities of daily living, and in using related assistive 
devices; the program was not vocational in nature.

In connection with this claim, various medical opinions were 
obtained pertaining to the effects of the Veteran's multiple 
service-connected disabilities upon his employability.  The 
report of a May 2007 psychiatric examination includes the 
examiner's comment, "I did not find evidence that depression in 
and of itself precludes employment."  The examiner also noted 
that depression did not preclude activities of daily living.  In 
August 2008, a VA audiological examiner opined that hearing loss 
and tinnitus do not prevent the Veteran from seeking and 
maintaining gainful employment, although aural and/or vocational 
rehabilitation might enhance his ability to obtain and maintain 
gainful employment.  The report of a July 2009 VA diabetes 
examination reflects the Veteran's history of having to stop 
working as a security guard when he could not see people's faces, 
and as a truck driver when he could no longer see to drive.  The 
physician concluded that the Veteran's vision impairment had 
greatly affected his ability to work, but that his diabetes and 
peripheral neuropathy did not have an effect on his ability to 
maintain gainful employment.  In August 2009, a VA eye examiner 
opined that the veteran "clearly would not be able to be 
employed at an occupation requiring vision, but he could undergo 
training, as any blind person, and be employable in that 
regard."  

The question before the Board is whether the Veteran is precluded 
from obtaining and retaining gainful employment due to his 
service-connected disabilities. The Social Security 
Administration has somewhat different criteria for its decision-
making, and in any case, decisions rendered by that agency are 
not controlling for VA purposes.

Prior to December 26, 2007, service connection was in effect for 
aphakia of both eyes, depression, diabetes, tinnitus, diabetic 
neuropathy of both lower extremities, and left ear hearing loss.  
He also received special monthly compensation for visual loss.  
As of July 2005, when the Veteran filed the claim for TDIU, his 
combined disability rating was 80 percent.  As such, he met the 
schedular criteria for an award of a total disability rating 
based upon individual unemployability.  However, governing law 
and regulation dictate that in addition to meeting the schedular 
criteria, a TDIU is appropriate only "when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability"  and when "in the judgment of the rating 
agency such service-connected disabilities render the Veteran 
unemployable."  38 C.F.R. § 4.16(a).  Thus, adjudicators are 
required to use judgment and discretion in the awards of TDIU, so 
as to equitably administer the benefits which are provided under 
the rating schedule and paid for by the taxpayers of the United 
States.

In this case, despite the Veteran's high schedular rating (an 
80 percent combined disability rating in July 2005, increased to 
100 percent effective in December 2007), the evidence does not 
support a finding that the Veteran is rendered unable to obtain 
or retain employment on account of his service-connected 
disabilities at any point during the appeal process.  Although 
the Veteran is currently receiving a 100 percent disability 
rating on account of having no more than light perception in both 
eyes, a VA eye examiner has explained that he is not precluded 
from undergoing training to work at a job which does not require 
vision, as many blind people, in fact, do.  As this opinion was 
rendered quite recently, following a process of deterioration in 
the Veteran's vision, the Board finds that the Veteran has been 
employable throughout the time this appeal has been pending.  The 
Board also notes that we find the medical opinion of the VA eye 
examiner to be particularly probative, as it would appear that 
the Veteran's eye disability is much more severe than his other 
service-connected disabilities.  However, none of the other 
specialist examiners deemed the Veteran to be unemployable 
either.  

Thus, a grant of a total disability rating based upon individual 
unemployability prior to December 26, 2007, is not warranted 
because the Veteran's service connected disabilities alone are 
not shown to have prevented him from obtaining and retaining a 
substantially gainful occupation.  Although the TDIU claim is 
moot after this date because the Veteran has been awarded a 
100 percent schedular rating, the Board holds that the Veteran's 
service-connected disabilities did not, individually or in 
combination, render him unemployable, at any point during the 
appeal process.  Thus, a grant of a total disability rating for 
compensation must be denied.  The preponderance of the evidence 
is against the Veteran's claim for this benefit.


ORDER

A total disability rating based on individual unemployability due 
to service-connected disability prior to December 26, 2007, is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


